Citation Nr: 1434886	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a dental disorder for purposes of compensation.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, L.M., J.M., and G.M.

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953, including combat service in Korea as discussed below. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision issued by the RO in Denver, Colorado.  

In November 2012, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In February 2013, the Board issued a decision granting service connection for ulcers and acid reflux.  The Board also remanded the claims for service connection for hypertension, heart disability, and dental disorder for additional development.  The case has since returned to the Board for the purpose of appellate disposition. With respect to the claims herein decided, for the reasons stated below, the Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2013, the Board also effectively referred the matter of entitlement to service connection for a dental disorder for treatment purposes for initial adjudication, noting that-pursuant to 38 C.F.R. § 3.38-determinations on eligibility for dental treatment are made by the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA).  In a February 2014 letter, the RO notified the Veteran that his claim for dental treatment was referred to the Eligibility Department of the VA Medical Center in Cheyenne, Wyoming, and that further inquiries on the matter should be directed there.  Neither the Veteran nor his representative has indicated that they are challenging any decision made regarding his eligibility for outpatient dental treatment.  Accordingly, this matter is not before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated from 2010 through 2014, which have been reviewed by the RO and Board in conjunction with the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a heart disability, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. The currently demonstrated chronic hypertension is shown as likely as not to have been manifested to a compensable degree during the first year after the Veteran's period of active service.  

2.  The Veteran does not have a dental disability for which compensation can be authorized.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, hypertension is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107; 38 C.F.R. §§ 3.102 , 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for hypertension, the Board finds that a full discussion of VCAA is not required at this time.

With respect to the claim for service connection for dental disorder, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of Dingess in the March 2009 letter.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained all of the identified and available post-service private and VA treatment records.  

The Veteran was also provided with a VA dental examination in December 2013 as to the nature and etiology of the claimed dental disability on appeal.  Because the examiner reviewed the claims file, interviewed and examined the Veteran, described the Veteran's current dental disability, and provided an opinion on the origin of this disability with a supportive rationale, the Board finds that the examination is adequate.  The examiner provided the requested opinions thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

The record reflects that the Veteran's service treatment records have not been obtained.  The National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Finally, the Veteran also presented testimony at a Board hearing in November 2012. During the hearing, the undersigned Acting Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims. The Veteran was provided an opportunity to submit additional evidence.  These actions complied with 38 C.F.R. § 3.103(c)(2) and were consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

A. Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes cardiovascular disease, to include hypertension.  See 38 C.F.R. § 3.309(a).  


Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic disease such as hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order for hypertension to be considered manifested to a compensable degree, the evidence must show diastolic pressure of predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for hypertension, as he believes that this disability had its onset in service.

As noted, the service treatment records are unavailable for review. The Veteran's DD Form 214 reflects that he served in Korea and was awarded the Combat Medical Badge. Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence. See also 38 C.F.R. § 3.304(d).

During the Veteran's Board hearing, he testified to experiencing great stress in service as a combat medic in Korea.  He reported that he was unable to seek treatment in service due to his duties, and was not given an examination at service discharge.  He further noted that he sought treatment for hypertension shortly after discharge in 1954, at which time he was diagnosed with hypertension and placed on medication.

Post service medical records as early as 1986 reflect diagnosis and treatment of longstanding hypertension, to include medication management.  A September 1986 private treatment report notes that the Veteran was on medication for elevated blood pressure.  A March 1987 report reflects that the Veteran had been on this same medication for 6 years.  Continued VA and private treatment records document treatment of hypertension.

On VA examination in December 2013, the examiner indicated that he reviewed the Veteran's claim file and provided a physical examination.  He noted the Veteran's report that he was diagnosed with hypertension shortly after he separated from service.  He expressed his belief that the disability had its onset in service but was not detected because he did not have an examination before he separated.

The examiner indicated that the Veteran took continuous medication for control of his hypertension, including Metoprolol, Lisinopril and Terazosin.  

The examiner noted that while there were no service treatment records to support the Veteran's claim, outside medical records showed diagnosis in 1954, within one year of separation from service.  He noted that, while it was likely that the Veteran had high blood pressure while in service, there was insufficient evidence to support that claim that hypertension existed while he was in service.  

In addition, the examiner commented that, regarding stressors as a causative factor for hypertension, it is likely that increased emotional stress could cause an increase in blood pressure.  He noted that it was clear that work as a combat medic could be a significant stressor.  He also noted that, in view of the Veteran's diagnosis of PTSD, there was a question of aggravation.  He indicated that PTSD was considered an individual stressor and could contribute to elevation of blood pressure.  He determined that it is at least as likely as not that PTSD contributed to the elevation of blood pressure and the subsequent diagnosis of hypertension.

In an addendum opinion dated in February 2014, the VA examiner indicated that the records showed that the Veteran was diagnosed with hypertension after he separated from service.  

In a separate addendum opinion dated in March 2014, another VA physician opined that the previous VA examiner's opinion that the Veteran's PTSD contributed to or caused his hypertension had no scientific merit.  He noted that the previous VA examiner did not provide any literature to support his opinion and the rationale provided was purely hypothetical conjecture.  In his opinion, the Veteran's hypertension was essential and not due to or aggravated beyond its normal progression by PTSD.  In so finding, he noted that while anxiety and panic attacks associated with PTSD could be associated with isolated episodes of elevated blood pressure, these episodes are ubiquitous in nature and the causes are legion, including anxiety, caffeine, fever, and pain.  In short, isolated episodes of elevated blood pressure are part of the normal condition and did not lead to diagnosis of hypertension.

Based on this record, the Board finds the evidence to be at least in relative equipoise in showing that current hypertension was initially manifested to a compensable degree within one year of the Veteran's discharge from service.

The Veteran's reports of elevated blood pressure in service and inability to seek treatment during service are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).

Moreover, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge, such as his symptoms in service and when he began taking medication for hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The December 2013 examiner specifically indicated that the Veteran's hypertension developed within one year of service and likely developed in service, though there were no available records to confirm such a diagnosis.  The examiner noted the pertinent history, reviewed all medical records and provided a reasoned analysis of the case.  The Board also notes that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  Here, as discussed above, the Veteran's report of onset of his hypertension in service or within one year of discharge from service, requiring use of medication for treatment, is deemed credible. Therefore, the Board finds that the opinion is probative.   

Moreover, private treatment records reflect longstanding history of diagnosis of hypertension requiring use of medication.   

Resolving all reasonable doubt in the Veteran's favor, and given the heightened duty due to missing service records, the evidence supports a finding that hypertension manifest to a compensable degree during the first year after the Veteran's period of active service, and service connection for the disability is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Dental Disorder

The Veteran also contends that he is entitled to service connection for a dental disorder, as he believes that his current dental problems stem from cavities and lack of dental treatment in service.

In addition to the above-noted legal criteria, under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").  

Post-service treatment records include a 2009 report from Dr. S. reflecting that the Veteran was seen for a comprehensive dental examination.  She noted that the natural process of aging had taken a toll on the Veteran's teeth; however, his teeth could be saved with professional dental care.  She noted that he needed a full mouth reconstruction because his teeth showed excessive wear from chewing with enamel worn down to the dentin.  The Veteran also had generalized tooth caries (decay), several missing death, and broken or fractured teeth.

In a May 2009 statement, Dr. S. noted that the Veteran presented in March 2009 with several dental concerns including excessive wear, abscesses with infection present, and tooth decay.  He also had many broken and fractured teeth as well as missing teeth.  She indicated that the Veteran had neglected his dental needs for many years.

During the Veteran's December 2012 Board hearing, he testified that that he developed cavities during his service, but was unable to get anything treated due to his combat duties.  He indicated that he went to a dentist shortly after his discharge from service, who told him that his teeth were in terrible shape.  He reported that his left lower teeth were filled and the upper left teeth had to be removed shortly after discharge from service.

On VA examination in December 2013, the examiner indicated that the Veteran did not have anatomical loss or bony injury of the mandible or maxilla, anatomical loss or bony injury leading to loss of teeth, anatomical loss or injury of the mouth, lips, tongue or disfiguring injury, osteomyelitis, tumors and neoplasms, or other pertinent physical findings.  He underwent x-ray to demonstrate loss of teeth, mandible or maxilla, which revealed no bony pathology.

The examiner noted the Veteran's report that he was shipped directly to the front lines of Korea in 1952.  During his time there, he received no dental care, and he had no dental examination on discharge from service.  Upon returning to the States, he saw he saw a regular civilian dentist and was informed that, due to cavities, he required extraction of several maxillary teeth and in addition had cavities in his mandibular teeth which required restorations.  When asked if he sustained any service-related oral/facial trauma, the Veteran indicated that he did not.  The examiner opined that the Veteran had routine oral care following his military service and did not sustain and oral/facial trauma during that time.

The medical and lay evidence establish that the Veteran has missing teeth. However, service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran does not have any other dental condition for which service connection for compensation purposes can be awarded.

In so finding, the Board makes no determination with respect to whether the Veteran may be entitled to service connection for dental conditions for outpatient treatment purposes, which, as indicated above, is not subject of the current appeal.

Accordingly, as the Veteran does not have loss of the substance of the body of the maxilla or the mandible, service connection for compensation purposes must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a dental disorder for purposes of compensation is denied.



REMAND

After review of the claims file, the Board finds that additional development on the claim for service connection for a heart disability is warranted.

In this case, the Veteran contends that he is entitled to service connection for a heart disability, as he believes that this disability as result of his stressful combat experiences.

In the February 2013 remand, the Board instructed that the Veteran be afforded an examination to determine the nature and etiology of any currently present heart disability, to include whether any such disability is related to or aggravated by service-connected disability, to specifically include PTSD.  

The record reflects that the Veteran was afforded a VA examination with respect to the claimed heart disorder in December 2013.  That examiner diagnosed coronary artery disease, and opined that the disability less likely than not had its onset in service or is otherwise related to service.  That examiner also commented that, as the Veteran had been diagnosed with PTSD, there was a question of aggravation.  He noted that, as the Veteran had no symptoms that would be consistent with his previously-diagnosed cardiac condition, there was no evidence to support an aggravation of that condition.

The Board finds this opinion inadequate as it fails to provide a clear opinion with sufficient rationale to address whether service connection for a heart disability on a secondary basis.  Further, he did not provide an opinion as to whether the Veteran's heart disability was due to service-connected disability.  The Board observes that while an addendum opinion regarding secondary service connection for hypertension was obtained in March 2014, that examiner did not address coronary artery disease. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall11 Vet. App. at 271.

Thus, for these reasons, the Board finds that an additional medical opinion is necessary.  That opinion should also address the relevant medical literature linking PTSD to an increased risk of cardiovascular disease.  See Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Then the AOJ should take all indicated action to return the Veteran's claims file to the examiner who conducted the December 2013 VA examination, or if he is unavailable, to another appropriate medical professional to determine the nature and likely etiology of the claimed heart disability. If an examination is necessary, one should be provided.

The VA examiner then should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart disability had its onset in service or was due to an injury or other event of service or otherwise was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disability, to include PTSD with major depression and hypertension.  The examiner should also address the relevant medical literature linking PTSD to an increased risk of cardiovascular disease.  See Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

In providing the requested opinion, the examiner is asked to address the Veteran's report of onset of anxiety and stress-related symptoms in service. The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 A complete rationale should be provided for any opinions expressed. The examiner should review the claims folder and should note that review in the examination report.

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


